DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 04/26/2022, with respect to the rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  A new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8, 12, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glass et al. (U.S. Patent Pub. No. 2018/0108750, from hereinafter “Glass”).
Regarding Claim 1, Glass in Fig. 2-4 teaches a semiconductor device, comprising: a first device disposed in an NMOS region of the semiconductor device, wherein the first device includes a first gate-all-around (GAA) device having a vertical stack of nano-structure channels (Fig. 2K, NMOS with nanostructure channels 245); and a second device in a PMOS region of the semiconductor device, wherein the second device includes: a FinFET that includes a fin structure (233/235) having a fin width, wherein the fin structure is separated from an adjacent fin structure by a fin pitch, and wherein a maximum channel width (FW) of the nano-structure channels is no greater than a sum of: the fin width (FW) and the fin pitch (FP; Fig. 2K, PMOS fin structure channels 233/235; Fig. 2E showing fin widths and pitches; ¶’s 0023 and 0031-0034). In particular, since Glass describes and depicts that the fin and the nanostructure channels have the same widths (¶ 0023) and that the pitches between the devices are all the same as well, the limitation that the maximum channel width of the nanostructure is no greater than a sum of the fin width and the fin pitch since the fin width and the channel width are the same. 
Regarding Claim 4, Glass teaches the maximum channel width is in a range between about 1-15 times of the fin width (¶ 0023). In particular the channel width is in a range of 1 times the fin width. 
Regarding Claim 8, Glass teaches wherein the first GAA device includes a gate that circumferentially surrounds each of the nano-structure channels in a cross- sectional side view (Fig. 2K).
Regarding Claim 12, Glass teaches wherein each of the nano- structure channels is shaped as a sheet, a bar, or a wire (Fig. 2K; ¶ 0031). 
Regarding Claim 21, Glass in Fig. 2-4 teaches a semiconductor device, comprising: a gate-all-around (GAA) transistor located in a first region of the semiconductor device, wherein the GAA transistor includes a vertical stack of nano-structure channels (Fig. 2K, NMOS with nanostructure channels 245); and a FinFET transistor located in a second region of the semiconductor device, wherein one of the first region and the second region corresponds to a N-type region, wherein another one of the first region and the second region corresponds to a P-type region, wherein the FinFET transistor has a fin width and a fin pitch, and wherein a maximum width of the vertical stack of nano-structure channels is smaller than a sum of the fin width (FW) and the fin pitch (FP; Fig. 2K, PMOS fin structure channels 233/235; Fig. 2E showing fin widths and pitches; ¶’s 0023 and 0031-0034). In particular, since Glass describes and depicts that the fin and the nanostructure channels have the same widths (¶ 0023) and that the pitches between the devices are all the same as well, the limitation that the maximum channel width of the nanostructure is no greater than a sum of the fin width and the fin pitch since the fin width and the channel width are the same. 
Regarding Claim 23, Glass teaches wherein: the FinFET transistor includes a fin structure (232/234) that extends in a first horizontal direction; the fin structure has a fin width (FW) measured in a second horizontal direction different from the first horizontal direction; the fin structure is separated from an adjacent fin structure by the fin pitch (FP); and the maximum width of the vertical stack of nano-structure channels (245) is a width of a bottommost nano-structure channel of the vertical stack of nano-structure channels that is measured in the second horizontal direction (Fig. 2E and K).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass above, and further in view of Lee et al. (U.S. Patent Pub. No. 2017/0098648, from hereinafter “Lee”).
Regarding Claims 2-3 and 22, Glass fails to teach wherein the semiconductor device includes a SRAM device and more specifically the details of the SRAM device including wherein: the SRAM device includes a pull-up (PU) transistor, a pull-down (PD) transistor, and a pass-gate (PG) transistor; the first GAA device is a part of the PD transistor or a part of the PG transistor but not a part of the PU transistor; and the FinFET is a part of the PU transistor but not a part of the PD transistor or a part of the PG transistor.
Lee in Fig. 1 teaches a similar device comprising an SRAM device (100) including a pull-up (PU) transistor, a pull-down (PD) transistor, and a pass-gate (PG) transistor and similar first and second devices wherein the first and second device includes an NMOS and PMOS device and more specifically wherein the NMOS device is part of the PD transistor or part of the PG transistor but not part of the PU transistor and the PMOS device is part of the PU transistor but not part of the PD transistor or part of the PG transistor (¶’s 0011-0019). 
In view of the teachings of Lee, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Glass above to include the details of the SRAM device including wherein: the SRAM device includes a pull-up (PU) transistor, a pull-down (PD) transistor, and a pass-gate (PG) transistor; the first GAA device is a part of the PD transistor or a part of the PG transistor but not a part of the PU transistor; and the FinFET is a part of the PU transistor but not a part of the PD transistor or a part of the PG transistor because this is a well-known set of an SRAM device that requires PMOS and NMOS transistors to make up the 6 transistors of an SRAM cell and more specifically it is desirable that these transistors include the FinFET type transistors as taught above as they have improved characteristics over planar type transistors that enhance operation.

Claim(s) 5 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass above.
Regarding Claim 5, although, Glass fails to specifically teach the maximum channel width is within about 20%-100% of the sum of the fin width and the fin pitch, Glass does teach that the fin width and the channel width are the same as shown above (Fig. 2E) and therefore would be at 100% if the fin pitch was equal to 0 (¶ 0023). In view of the teachings of Glass and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include that the maximum channel width is within about 20%-100% of the sum of the fin width and the fin pitch because the goal of one of ordinary skill in the art is to keep devices small and compact as possible. In order for the teachings of Glass to fall outside of the range as claimed the fin pitch would have to be extraordinarily large which would go against the figures as depicted and the stated goal above that is well known to everyone skilled in the art. 
Regarding Claim 24, Glass teaches the maximum channel width is in a range between about 1-15 times of the fin width (¶ 0023). In particular the channel width is in a range of 1 times the fin width. 
Although, Glass fails to specifically teach the maximum channel width is within about 20%-100% of the sum of the fin width and the fin pitch, Glass does teach that the fin width and the channel width are the same as shown above (Fig. 2E) and therefore would be at 100% if the fin pitch was equal to 0 (¶ 0023). In view of the teachings of Glass and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include that the maximum channel width is within about 20%-100% of the sum of the fin width and the fin pitch because the goal of one of ordinary skill in the art is to keep devices small and compact as possible. In order for the teachings of Glass to fall outside of the range as claimed the fin pitch would have to be extraordinarily large which would go against the figures as depicted and the stated goal above that is well known to everyone skilled in the art. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass above, and further in view of Chang et al. (U.S. Patent Pub. No. 2013/0153993, from hereinafter “Chang”).
Regarding Claim 7, Glass above fails to teach wherein: an uppermost one of the nano-structure channels is more elevated vertically than the fin structure. 
Chang in Fig. 1-13 teaches a similar semiconductor device comprising: a GAA device (120) having a vertical stack of nano-structure channels (142) in a first device region and a FinFET device (122) that includes a fin structure (156) in a second device region wherein an upper most one of the nano-structure channels is more elevated vertically than the fin structure (Fig. 2-3 and 12B showing height difference; ¶’s 0038-0061). 
In view of the teachings of Chang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Glass above to include wherein an uppermost one of the nano-structure channels is more elevated vertically than the fin structure because this would be an obvious matter of design choice to one having ordinary skill in the art as when more nano-structures are desired it would exceed the height of the fin structure. Furthermore, the height difference could merely be the result of the method of forming the semiconductor device itself as shown by Chang as well. Lastly, altering the height, size or shape of fins and nano-structure channels is well known in the art and would be obvious to manipulate in order to optimize or achieve a desired device performance.

Claims 9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass above, and further in view of Moroz et al. (U.S. Patent Pub. No. 2015/0370947, from hereinafter “Moroz”).
Regarding Claim 9, Glass above fails to specifically teach wherein the nanostructure channels have uneven channel widths.
Moroz in Fig. 5 teaches a similar semiconductor device comprising a GAA device having a vertical stack of nano-structure channels (531) wherein the nanostructure channels have uneven channel widths (¶’s 0110-0113 and 0140). 
In view of the teachings of Moroz, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Glass above to include wherein the nanostructure channels have uneven channel widths because this is another obvious matter of design choice to one having ordinary skill in the art as it allows for manipulation in order to optimize or achieve a desired device performance by reducing short channel effects and or improving on-current characteristics. Furthermore, but creating some wide nano-structures in the device the overall height and/or amount of nanostructure needed in each GAA device may be decreased. 
Regarding Claim 25, Glass teaches wherein: each of the nano-structure channels (245) is shaped as a sheet, a bar, or a wire (Fig. 2K and ¶ 0031) and the GAA transistor includes a gate (262) that circumferentially surrounds each of the nano-structure channels in a cross-sectional side view (Fig. 2K) but fails to specifically teach wherein the nano-structure channels have uneven channel widths. 
Moroz in Fig. 5 teaches a similar semiconductor device comprising a GAA device having a vertical stack of nano-structure channels (531) wherein the nanostructure channels have uneven channel widths (¶’s 0110-0113 and 0140). 
In view of the teachings of Moroz, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Glass above to include wherein the nanostructure channels have uneven channel widths because this is another obvious matter of design choice to one having ordinary skill in the art as it allows for manipulation in order to optimize or achieve a desired device performance by reducing short channel effects and or improving on-current characteristics. Furthermore, but creating some wide nano-structures in the device the overall height and/or amount of nanostructure needed in each GAA device may be decreased. 

Claims 10-11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass as modified by Moroz above, and further in view of Yang et al. (U.S. Patent Pub. No. 2015/0243733, from hereinafter “Yang”).
Regarding Claims 10-11, although, Glass and Moroz above fails to specifically teach wherein an uppermost nano-structure channel has the maximum channel width; a bottommost nano-structure channel has a minimum channel width; and an intermediate nano-structure channel that is located between the uppermost nano-structure channel and the bottommost nano-structure channel has an intermediate channel width that is less than the maximum channel width but greater than the minimum channel width or wherein an uppermost nano-structure channel has a minimum channel width; a bottommost nano-structure channel has the maximum channel width; and an intermediate nano-structure channel that is located between the uppermost nano-structure channel and the bottommost nano-structure channel has an intermediate channel width that is less than the maximum channel width but greater than the minimum channel width, Yang does teach in Fig. 1 a similar GAA device having a vertical stack of nano-structure channels (122) wherein an uppermost nano-structure channel (122C) has a minimum channel width (Wc); a bottommost nano-structure channel (122A) has the maximum channel width (Wa); and an intermediate nano-structure channel (122B) that is located between the uppermost nano-structure channel and the bottommost nano-structure channel has an intermediate channel width (Wb) that is less than the maximum channel width but greater than the minimum channel width (¶ 0061-0072) and Moroz teaches, as shown above, that the stack of nanowire channels in the GAA device can include nanowires having different widths (Fig. 5; ¶ 0112 and 0140). In view of the teachings of Yang, Moroz and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include the stack of nano-structure channels having the width relationships as claimed because it is clear that altering widths of the nanowire channels is well known in the art as it can help optimize or achieve a desired device performance by altering the threshold voltages of the individual channels and thereby decreasing the total on-current amount. Lastly, the applicant has failed to depict, describe or establish the criticality of this limitation (Claim 10) in their disclosure and therefore it deemed an obvious matter of design choice since a person of ordinary skill in the art would pursue all known options within his/her technical grasp to improve their devices being formed. 
Regarding Claims 26, although, Glass and Moroz above fails to specifically teach the nano-structure channels include an uppermost nano-structure channel having a first channel width, a bottommost nano-structure channel having a second channel width, and an intermediate nano-structure channel having a third channel width; the intermediate nano-structure channel is located between the uppermost nanostructure channel and the bottommost nano-structure channel; and the third channel width is greater than one of the first channel width and the second channel width but is less than another one of the first channel width and the second channel width, Yang does teach in Fig. 1 a similar GAA device having a vertical stack of nano-structure channels (122) wherein an uppermost nano-structure channel (122C) has a minimum channel width (Wc); a bottommost nano-structure channel (122A) has the maximum channel width (Wa); and an intermediate nano-structure channel (122B) that is located between the uppermost nano-structure channel and the bottommost nano-structure channel has an intermediate channel width (Wb) that is less than the maximum channel width but greater than the minimum channel width (¶ 0061-0072) and Moroz teaches, as shown above, that the stack of nanowire channels in the GAA device can include nanowires having different widths (Fig. 5; ¶ 0112 and 0140). In view of the teachings of Yang, Moroz and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include the stack of nano-structure channels having the width relationships as claimed because it is clear that altering widths of the nanowire channels is well known in the art as it can help optimize or achieve a desired device performance by altering the threshold voltages of the individual channels and thereby decreasing the total on-current amount. Lastly, the applicant has failed to depict, describe or establish the criticality of this limitation (uppermost channel being the widest) in their disclosure and therefore it deemed an obvious matter of design choice since a person of ordinary skill in the art would pursue all known options within his/her technical grasp to improve their devices being formed. 

Claim(s) 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass in view of Lee in view of Moroz.
Regarding Claim 27, Glass in Fig. 2-4 teaches a semiconductor device, comprising: a gate-all-around (GAA) transistor formed in an NMOS region of the semiconductor device, wherein the GAA transistor includes a vertical stack of nano-structure channels (245), wherein each of the nano-structure channels is shaped as a sheet, a bar, or a wire (Fig. 2K, NMOS with nanostructure channels 245); and a FinFET transistor located in a PMOS region of the semiconductor device; the FinFET includes a fin structure having a fin width; the fin structure is separated from an adjacent fin structure by a fin pitch; and a maximum channel width of the nano-structure channels is smaller than or equal to: a sum of the fin width (FW) and the fin pitch (FP; Fig. 2K, PMOS fin structure channels 233/235; Fig. 2E showing fin widths and pitches; ¶’s 0023 and 0031-0034). In particular, since Glass describes and depicts that the fin and the nanostructure channels have the same widths (¶ 0023) and that the pitches between the devices are all the same as well, the limitation that the maximum channel width of the nanostructure is no greater than a sum of the fin width and the fin pitch since the fin width and the channel width are the same. 
Glass fails to specifically teach wherein the GAA transistor is a part of a pull-down transistor of the SRAM or a part of a pass-gate of the SRAM; and the FinFET transistor is a part of a pull-up transistor of the SRAM.
Lee in Fig. 1 teaches a similar device comprising an SRAM device (100) including a pull-up (PU) transistor, a pull-down (PD) transistor, and a pass-gate (PG) transistor and similar first and second devices wherein the first and second device includes an NMOS and PMOS device and more specifically wherein the NMOS device is part of the PD transistor or part of the PG transistor but not part of the PU transistor and the PMOS device is part of the PU transistor but not part of the PD transistor or part of the PG transistor (¶’s 0011-0019). 
In view of the teachings of Lee, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Glass above to include the details of the SRAM device including wherein: the SRAM device includes a pull-up (PU) transistor, a pull-down (PD) transistor, and a pass-gate (PG) transistor; the first GAA device is a part of the PD transistor or a part of the PG transistor but not a part of the PU transistor; and the FinFET is a part of the PU transistor but not a part of the PD transistor or a part of the PG transistor because this is a well-known set of an SRAM device that requires PMOS and NMOS transistors to make up the 6 transistors of an SRAM cell and more specifically it is desirable that these transistors include the FinFET type transistors as taught above as they have improved characteristics over planar type transistors that enhance operation.
Glass fails to specifically teach wherein the nano-structure channels have uneven channel widths. 
Moroz in Fig. 5 teaches a similar semiconductor device comprising a GAA device having a vertical stack of nano-structure channels (531) wherein the nanostructure channels have uneven channel widths (¶’s 0110-0113 and 0140). 
In view of the teachings of Moroz, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Glass above to include wherein the nanostructure channels have uneven channel widths because this is another obvious matter of design choice to one having ordinary skill in the art as it allows for manipulation in order to optimize or achieve a desired device performance by reducing short channel effects and or improving on-current characteristics. Furthermore, but creating some wide nano-structures in the device the overall height and/or amount of nanostructure needed in each GAA device may be decreased. 
Regarding Claim 29, Glass teaches wherein the maximum channel width of the nano-structure channels corresponds to a width of a bottommost nano-structure channel of the vertical stack of nano-structure channels (Fig. 2E and 2K).  

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass as modified by Lee and Moroz above, and further in view of Chang.
Regarding Claim 28, Glass above fails to teach wherein: an uppermost one of the nano-structure channels is more elevated vertically than the fin structure. 
Chang in Fig. 1-13 teaches a similar semiconductor device comprising: a GAA device (120) having a vertical stack of nano-structure channels (142) in a first device region and a FinFET device (122) that includes a fin structure (156) in a second device region wherein an upper most one of the nano-structure channels is more elevated vertically than the fin structure (Fig. 2-3 and 12B showing height difference; ¶’s 0038-0061). 
In view of the teachings of Chang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Glass above to include wherein an uppermost one of the nano-structure channels is more elevated vertically than the fin structure because this would be an obvious matter of design choice to one having ordinary skill in the art as when more nano-structures are desired it would exceed the height of the fin structure. Furthermore, the height difference could merely be the result of the method of forming the semiconductor device itself as shown by Chang as well. Lastly, altering the height, size or shape of fins and nano-structure channels is well known in the art and would be obvious to manipulate in order to optimize or achieve a desired device performance.

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Badaroglu et al. (U.S. Patent No. 10,332,881) teaches a semiconductor device, comprising: a gate-all-around (GAA) transistor located in a first region of the semiconductor device, wherein the GAA transistor includes a vertical stack of nano-structure channels; and a FinFET transistor located in a second region of the semiconductor device, wherein one of the first region and the second region corresponds to a N-type region, and wherein another one of the first region and the second region corresponds to a P-type region.
(ii) Hellings (U.S. Patent Pub. No. 2018/0233570) teaches a semiconductor device, comprising: a gate-all-around (GAA) transistor located in a first region of the semiconductor device, wherein the GAA transistor includes a vertical stack of nano-structure channels; and a FinFET transistor located in a second region of the semiconductor device, wherein one of the first region and the second region corresponds to a N-type region, and wherein another one of the first region and the second region corresponds to a P-type region.
(iii) Park et al. (U.S. Patent Pub. No. 2019/0115424) teaches a semiconductor device, comprising: a gate-all-around (GAA) transistor located in a first region of the semiconductor device, wherein the GAA transistor includes a vertical stack of nano-structure channels; and a FinFET transistor located in a second region of the semiconductor device, wherein one of the first region and the second region corresponds to a N-type region, and wherein another one of the first region and the second region corresponds to a P-type region.
(iv) Cheng (U.S. Patent Pub. No. 2020/0343247) teaches a first device disposed in a NMOS region and a second device disposed in a PMOS wherein the second device includes a fin structure having a fin width, wherein the fin structure is separated from an adjacent fin structure by a fin pitch and wherein the fin width is smaller than the channel width of the first device and wherein the fin pitch is smaller than the pitch between the first device and the second device. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        September 10, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894